Citation Nr: 0112620	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a positive 
tuberculosis test.  

3.  Entitlement to a compensable rating for residuals of a 
neck injury.  

4.  Entitlement to a compensable rating for residuals of a 
low back injury.

5.  Entitlement to a compensable rating for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1997.  This case comes to the Board of Veterans' 
Appeals (Board) from a December 1998 RO decision which denied 
service connection for a right knee disability and a positive 
tuberculosis test, and granted service connection and 
noncompensable ratings for residuals of injuries to the neck 
and low back and for bilateral hearing loss.  

The issue of service connection for a right knee disability 
will be the subject of the remand which follows the decision 
below.  


FINDINGS OF FACT

1.  The veteran claims service connection for a positive 
tuberculosis test, but there is no evidence that he was 
symptomatic (either during service or after service) for 
tuberculosis, and he has no current disability associated 
with a positive tuberculosis test.

2.  The veteran's service-connected residuals of a neck 
injury are manifested by tenderness over the cervical spine 
and a complaint of some discomfort on full flexion of the 
neck; there is no limitation of motion of the cervical spine.  

3.  The veteran's service-connected residuals of a low back 
injury are manifested by slight limitation of motion of the 
lumbar spine.  

4.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in both ears.






CONCLUSIONS OF LAW

1.  A claimed disability from a positive tuberculosis test 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a compensable rating for service-
connected residuals of a neck injury have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5290 (2000).

3.  The criteria for a 10 percent rating for service-
connected residuals of a low back injury have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2000).

4.  The criteria for a compensable rating for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Code 6100 
(1998 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from November 1987 to 
November 1997.  His service medical records show that 
audiologic testing in July 1988 revealed left ear hearing 
loss.  Audiologic testing in February 1991 revealed right ear 
hearing loss.  In January 1992, he was involved in a motor 
vehicle accident and was treated for a neck injury.  X-rays 
of the cervical spine were negative, and his diagnosis was a 
cervical sprain.  In November 1993, he complained of low back 
pain and upper neck discomfort for eight months.  The 
assessment was musculoskeletal strain.  He thereafter 
attended physical therapy for recurrent neck and low back 
pain.  In July 1995, he tested positive on a tuberculosis 
skin test (confirmed by PPD).  At that time of the test, the 
veteran demonstrated no symptoms of the disease (i.e., 
chronic cough, chest pains, excessive fatigue, or night 
sweats), and a chest X-ray was normal.  Consequently, in 
November 1995, he started INH therapy for six months, and on 
a monthly basis from January through June 1996 he was 
followed up for the INH prophylaxis (he did not demonstrate 
any symptoms on taking the medication).  Records dated from 
May to July 1997 show he was evaluated for infertility.  He 
reported having tried to conceive a child with his wife for 
one year (some records show for two years).  An analysis 
performed in June 1997 showed he had a low sperm count.  The 
veteran was discharged from service in November 1997.  

In March 1998, the RO received the veteran's claims for 
service connection for neck and back injuries, a positive 
tuberculosis test, and bilateral hearing loss.  

A May 1998 VA audiological examination indicated the 
following pure tone thresholds, in decibels, at 1,000, 2,000, 
3,000, and 4,000 Hertz:  15, 15, 10, and 45, for an average 
of 21 in the right ear; and 10, 10, 5, and 50, for an average 
of 19 in the left ear.  The speech recognition scores were 96 
percent in the right ear and 98 percent in the left ear. 

On a June 1998 VA general medical examination, the veteran 
reported he tested positive on a tuberculosis skin test in 
1995 and was given six months of INH therapy and had a 
negative chest X-ray.  It was noted that at present he had no 
pulmonary tuberculosis symptoms and that he denied cough, 
sputum production, fever, or night sweats.  He also 
complained of daily neck and low back pain associated with 
some morning stiffness, with some days worse than others 
depending on his level of activity.  With increased activity, 
he complained of some worsened neck and low back pain.  He 
stated he treated himself with physical therapy exercises and 
stretching to decrease the pain and did not take any 
medication.  The veteran reported he worked as a generator 
technician and was required to periodically do some bending, 
which he said could sometimes worsen his low back pain.  
There were no complaints regarding lower extremity or upper 
extremity numbness or weakness.  He also complained of some 
history of hearing loss, which he sustained during military 
service (it was noted an audiogram had already been performed 
at the VA).  

On examination of the neck, there was some tenderness over 
the cervical spine but no paraspinous muscle tenderness.  
There was good range of motion with full rotation, flexion, 
and extension.  The veteran complained of some discomfort in 
the mid-portion of the cervical spine with full flexion of 
the neck.  On examination of the chest, there was no dullness 
to percussion, and the chest was clear anteriorly and 
posteriorly.  On examination of the low back, there was some 
tenderness over L4, L5, and S1 vertebrae, without any 
paraspinous muscle tenderness.  There was a negative straight 
leg raising test bilaterally.  Range of motion studies showed 
flexion was from 0 degrees to 100 degrees, extension was from 
0 degrees to 15 degrees, right lateral bending was from 0 
degrees to 24 degrees, and left lateral bending was from 0 
degrees to 20 degrees.  On a neurological examination, there 
was good strength in all extremities.  There was normal 
sensation to light touch and pinprick in both upper and lower 
extremities.  Reflexes were 2+ in all extremities, and there 
was no evidence of clonus.  The pertinent diagnoses were 
history of PPD conversion with no evidence of active 
pulmonary tuberculosis on examination (the veteran was 
treated with six months of INH), probable muscular injury to 
the neck and lower back secondary to a motor vehicle 
accident, and history of hearing loss (most likely secondary 
to prolonged exposure to loud noises).  Subsequent X-rays of 
the lumbosacral spine and cervical spine were normal.

In a December 1998 decision, the RO denied service connection 
for a positive tuberculosis test, and granted service 
connection and noncompensable ratings for residuals of 
injuries to the neck and low back and for bilateral hearing 
loss.  

In a January 2000 letter, the veteran expressed his 
disagreement with the RO's decision.  He stated he tested 
positive on a tuberculosis test after returning from a 
deployment to Kuwait and had to undergo INH therapy for six 
months.  As a result of the therapy, he claimed his sperm 
count declined and he had been unable to conceive a child 
with his wife.  He also asserted that ever since an accident 
in 1992 he had experienced a sharp and restricting pain in 
his neck and lower back.  He stated that physical therapy had 
helped only to a certain degree and that his neck and low 
back pain had worsened over the years so that it was becoming 
more difficult to work.  He asserted he was exposed to 
machinery for 10 years in the military and was now having a 
difficult time hearing people in front of him.  

On his May 2000 substantive appeal (VA Form 9), the veteran 
reiterated the assertions expressed in his January 2000 
letter, with a few additional statements.  With regard to his 
neck and low back, he stated that he performed stretches to 
loosen those areas but that the stretches did not alleviate 
his pain.  He stated the pain had worsened over the years and 
his range of motion of the neck and low back was presently 
more limited.  With regard to his hearing loss, he stated he 
had a difficult time hearing normal conversation and believed 
his hearing would continue to worsen in the future.  

II.  Analysis

The veteran claims that service connection is warranted for a 
positive tuberculosis test and that compensable ratings are 
warranted for his service-connected bilateral hearing loss 
and residuals of neck and low back injuries.  The claims file 
shows that through its discussions in the rating decision and 
statement of the case, the RO has notified him of the 
evidence needed to substantiate his claims.  Additionally, 
the RO has afforded the veteran the opportunity for a 
personal hearing (which he declined) and provided him with a 
complete VA examination.  Accordingly, the Board is satisfied 
that all relevant evidence has been properly developed and 
that no further assistance is required to comply with the 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

A.  Service Connection for a Positive Tuberculosis Test

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

The veteran is attempting to establish service connection for 
a positive tuberculosis test during his military service.  
Medical records show that after his positive tuberculosis 
test in July 1995 he was put on INH therapy for six months 
beginning in November 1995.  However, there has been no 
evidence, either during service or after service, that the 
veteran was symptomatic for tuberculosis or had any 
disability resulting from such a test (he argues that INH 
therapy led to a low sperm count, but there is no medical 
evidence of such).  The veteran's claimed condition, a 
positive tuberculosis test, is a laboratory result and not a 
disability.  VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Since there is no legal basis for an award of 
service connection for a positive tuberculosis test, which is 
a laboratory result and not a disability, as a matter of law 
the claim must be denied.  Sabonis, supra.

B.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Residuals of a Neck Injury

The veteran's residuals of a neck injury are currently 
evaluated as noncompensable.

Under 38 C.F.R. § 4.71a, Code 5290, a 10 percent rating is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating is warranted for moderate 
limitation of motion of the cervical spine.  When the 
requirements for a compensable rating under a diagnostic code 
are not shown, a 0 percent rating is assigned.  38 C.F.R. § 
4.31.  

The veteran claims that a compensable rating is warranted for 
his service-connected residuals of a neck injury.  A review 
of the medical evidence shows that in service he was treated 
for recurrent neck pain.  He was released from active service 
in November 1997.  

Post-service medical evidence shows he was examined by the VA 
in June 1998.  On that examination, he reported daily neck 
pain that worsened with increased activity.  He stated he did 
physical therapy on his own and did not take any medication.  
There were no complaints (i.e., numbness or weakness) 
referable to the upper extremities.  Objective findings 
reflect some tenderness over the cervical spine (but no 
paraspinous muscle tenderness) and good range of motion of 
the cervical spine (but with a complaint of some discomfort 
on full flexion of the neck).  There was a normal 
neurological examination and a negative cervical spine X-ray.  
The diagnosis was probable muscular injury to the neck 
secondary to a motor vehicle accident.

Since the effective date of service connection, the VA 
medical records indicate few abnormal findings referable to 
the neck.  As the veteran's cervical spine is not limited in 
motion, he does not meet the criteria for a 10 percent rating 
under Code 5290.  Even when the effects of pain on use and 
during flare-ups is considered, there is no objective 
evidence of slight limitation of motion for a higher rating 
under Code 5290.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

A review of the record does not show that the veteran's 
residuals of a neck injury meet the criteria for a 
compensable rating under any other applicable code.  It is 
noted that the veteran is not service-connected for an 
intervertebral disc syndrome, and a review of the medical 
evidence does not demonstrate either that a disk disease 
arose out of service or that the veteran currently has a disk 
disease of the cervical spine.  Thus, consideration of the 
veteran's service-connected neck disability under Code 5293 
is not warranted.  

In sum, there is no basis for a compensable rating for the 
veteran's service-connected residuals of a neck injury under 
any of the applicable codes of the VA's Schedule for Rating 
Disabilities.  Moreover, the Board finds that the neck 
disability has been 0 percent disabling since the effective 
date of service connection, and "staged ratings" (different 
percentage ratings for different periods of time, since the 
effective date of service connection, based on the facts 
found) are not warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the preponderance of the evidence is 
against the veteran's claim for a higher rating for his 
residuals of a neck injury, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Residuals of a Low Back Injury

The veteran's residuals of a low back injury are currently 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, for lumbosacral strain.  Under this 
code, a 0 percent rating is warranted for lumbosacral strain 
with slight subjective symptoms only, a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion, and a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position. 

The veteran claims that a compensable rating is warranted for 
his service-connected residuals of a low back injury.  A 
review of the medical evidence shows that in service he was 
treated for recurrent low back pain.  He was released from 
active service in November 1997.

Post-service medical evidence shows he was examined by the VA 
in June 1998.  On that examination, he reported daily low 
back pain that worsened with increased activity.  He stated 
he did physical therapy on his own and did not take any 
medication.  There were no complaints (i.e., numbness or 
weakness) referable to the lower extremities.  Objective 
findings reflected some tenderness over L4, L5, and S1 
vertebrae (but no paraspinous muscle tenderness) and some 
limitation of motion of the lumbar spine.  There was a 
negative straight leg raising test bilaterally, a normal 
neurological examination, and a negative lumbosacral spine X-
ray.  The diagnosis was probable muscular injury to the lower 
back secondary to a motor vehicle accident.

A review of the record shows that the veteran's low back 
disability includes limitation of motion of the spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating, and severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Code 5292.  The medical evidence shows 
that the veteran's lumbar spine is limited in motion to some 
degree.  On the 1998 VA examination, he had flexion to 100 
degrees, extension to 15 degrees, right lateral bending to 24 
degrees, and left lateral bending to 20 degrees.  That is, 
flexion (most importantly) was normal, while extension and 
bending were slightly limited.  Taken as a whole, these 
findings show slight limitation of motion of the lumbar spine 
for a 10 percent rating under Code 5292.  When the effects of 
pain on use and during flare-ups is considered, there is no 
objective evidence of more than slight limitation of motion 
overall, and thus a rating higher than 10 percent under Code 
5292 is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.

A review of the record does not show that the veteran's 
residuals of a low back injury meet the criteria for a higher 
rating under any other applicable code.  At the last 
examination, there was no low back muscle spasm or unilateral 
loss of lateral spine motion in the standing position.  Thus, 
the requirements for a 20 percent rating under Code 5295 for 
lumbosacral strain have not been satisfied.  Additionally, it 
is noted that the veteran is not service-connected for an 
intervertebral disc syndrome, and a review of the medical 
evidence does not demonstrate either that a disk disease 
arose out of service or that the veteran currently has a disk 
disease of the lumbosacral spine.  Thus, consideration of the 
veteran's service-connected low back disability under Code 
5293 is not warranted.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson, supra.  However, the clinical 
findings do not show that the veteran meets the criteria for 
a rating higher than 10 percent rating at any time since the 
effective date of his award.  In sum, the Board finds that a 
higher rating to 10 percent for residuals of a low back 
injury is warranted.

3.  Bilateral Hearing Loss

Since the RO's 1998 rating decision, the regulations 
pertaining to rating hearing loss were revised effective June 
10, 1999.  See 64 Fed.Reg. 25202 (1999).  However, given the 
audiometric findings in the veteran's case, his service-
connected bilateral hearing loss is rated by the same method 
under both the old and new regulations.  See 38 C.F.R. § 4.85 
(1998 and 2000), § 4.86 (2000).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The most recent audiometric study of record was conducted by 
the VA in May 1998 and includes test results (the average 
decibel threshold for the four frequencies, plus speech 
discrimination scores) which indicate the veteran has level I 
auditory acuity in both ears.  See 38 C.F.R. § 4.85, Table 
VI.  These numeric designations in combination correspond to 
a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table 
VII, Code 6100. 

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  
In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that no more than a 
noncompensable schedular rating is warranted.  Although not 
indicated in the file, the fact that the veteran may wear 
hearing aids does not affect his rating, as the rating 
schedule makes a proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1998), § 4.85(a) (2000).  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, since the effective date of service 
connection the objective evidence shows the condition has 
remained noncompensable.

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating for bilateral 
hearing loss.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a positive tuberculosis test is 
denied.  

A compensable rating for residuals of a neck injury is 
denied.  

A 10 percent rating for residuals of a low back injury is 
granted.  

A compensable rating for bilateral hearing loss is denied.  


REMAND

In regard to the remaining issue on appeal of service 
connection for a right knee, in a June 1998 VA examination 
the examiner reported that the veteran complained of a 
"left" knee disability from an injury in service (service 
medical records show that in May 1993 he had a complaint of 
intermittent right knee pain from an old hyperextension 
injury and that in June 1997 he was seen with patellofemoral 
symptoms on the right and was diagnosed with questionable 
medial meniscal tear versus plica).  The examiner then 
examined the veteran's right knee (with findings of 
tenderness along the lateral joint line) and ordered X-rays 
of the left knee (which were normal).  The diagnosis was left 
knee pain, most likely representing pain from an old lateral 
collateral ligament injury.  It is possible that the examiner 
intended to diagnose right knee pain from an old injury.  In 
any event, as there is some ambiguity over whether the 
veteran actually has a right knee disability attributable to 
an in-service injury, the Board finds that there is a further 
duty to assist him in developing this claim by affording him 
a new examination.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board also notes that in the December 1998 decision the 
RO denied service connection for a left wrist disability.  
The RO notified the veteran of this decision in a March 1999 
letter.  In a January 2000 statement, the veteran filed a 
notice of disagreement with such decision.  However, the RO 
did not issue him a statement of the case (SOC) pertaining to 
the matter, and an appeal of this issue has not been 
perfected by filing a timely substantive appeal after the 
issuance of an SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302.  As an SOC addressing the issue of service connection 
for a left wrist disability has not yet been issued in the 
present case, a remand is necessary.  See Manlicon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) where 
he has received treatment for his right 
knee since his November 1997 discharge 
from service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records which are not already on 
file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, to 
determine the nature and etiology of any 
right knee disability.  The claims folder 
should be provided to and reviewed by the 
doctor in conjunction with the 
examination.  All indicated tests should 
be performed.  The doctor should render an 
opinion as to whether any current right 
knee disability is etiologically related 
to the in-service notations (in May 1993 
and June 1997) of intermittent pain and 
patellofemoral symptoms in the right knee.  
The rationale for the opinion should be 
explained fully in the examination report. 

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for a right knee disability.  

4.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for a right knee disability.  
If the claim remains denied, the veteran 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.

5.  The RO should also issue an SOC to 
the veteran on the issue of service 
connection for a left wrist disability.  
The veteran should be advised of the time 
limit in which he can perfect an appeal 
to the Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302.  If, and only if, an appeal is 
perfected on this service connection 
issue, should it be certified to the 
Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 



